DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10, 11-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, Anthony et al (US Patent No. 8996429), hereafter, referred to as “Francis”, in view of Honda, Shinichi et al (PGPUB Document No. 20160026669), hereafter, referred to as “Honda”.

Regarding claim 1, Francis teaches A method for adjusting a device personality profile, comprising (Francis, col 2: 23-25 disclose adjusting or modifying robot’s personality “The robot personality may also be modifiable within a base :
 generating a first user profile that comprises at least a collection of a first set of parameters related to a user(Francis, col 16: 25-28 disclose that user first/default profile is being generated based on parameters such as user’s personality, lifestyle, preferences etc.  “A default user-profile may include a database with information corresponding to a user's personality, lifestyle, preferences, and/or predispositions.”); 
selecting a first personality profile for a device based on matching the first user profile to one of a plurality of clusters of user profiles(Francis, col 22: 39-47 discloses selecting a personality profile from a group of  personality profile such as male having age between 10-18 etc.  “In instances in which the specific user may not be identified or known by the robot, the robot estimate a gender, an age, of the user to identify or determine a category of the user. The robot may have access to a database indicating categories of users and corresponding characteristics of the users. For example, one category may include a young man, and characteristics of users in this category may include a male in the age between 10-18.”; further block 1008 for Fig. 10 & col 22: 54-58 disclose adopting a personality (a first personality profile) by the device based on the determined user personality “the method 1000 includes provide a personalized interaction or response to the user based on the determined information of the user. The robot may be configured to interact in a certain manner with certain individuals or categories of users.”), 
wherein each of the clusters comprise a plurality of user profiles having a second set of parameters (Francis, col 22: 39-47 disclose clustering of personality profile can be based on second set of parameters such as gender, age etc.  “In instances in which the specific user may not be identified or known by the robot, the robot estimate a gender, an age, of the user to identify or determine a category of the user. The robot may have access to a database indicating categories of users and corresponding characteristics of the users. For example, one category may include a young man, and characteristics of users in this category may include a male in the age between 10-18.”;), 
wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device (Francis, col 2: 57-60 disclose these same profiles can be assigned to other robots which suggest a profile which is being used now could have been assigned to another device previously “Thus, the robot personality may be cloned and readily transported, or stored for that matter. In a sense, this provides for a kind of teleportation capability for the robot.”), 
sampling at least one character trait from the first distribution; causing the device to execute at least a physical interaction item, wherein the at least a physical interaction item is executed with respect to the sampled at least one character traits(Francis, col 22: 1-6 discloses sampling or trying out a user personal traits (first set of character traits) and based on the response interacting with the user “the robot may raise its communication volume when interacting with an elderly person because past interactions with elderly person suggest that an elderly person may become frustrated or confused (based on the sensor data) when the elderly person cannot hear or understand spoken words from the robot”); 
collecting a set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the set of real-time data, when analyzed, is indicative of the user reaction to the executed at least a physical interaction item(Francis, col 23: 1-5 disclose collecting real-time data via device sensors to process physical interaction to users and accordingly figuring out user’s reaction to it  “a robot may receive inputs from a user through touch and associate the inputs with a personality, and/or also with an appropriate response by the robot. For example, if a user pats the robot on the head, the robot may determine that the user is pleased, and may respond appropriately”); 
determining, based on an analysis of the set of real-time data that is indicative of the user reaction, a second personality profile for the device (Francis, col 17: 27-30 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality (second personality profile) by the device/robot “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”), wherein the second personality profile replaces the first personality profile; and, updating the second personality profile to enable execution of at least one modified physical interaction item(Francis, col 17: 27-30 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality by the device/robot  “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”). 
Francis teaches selection of personality profile for robots but he does not explicitly teach and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space; wherein the second personality profile comprises a second distribution over a plurality of second character traits, 
However in the same field of endeavor of analyzing features or traits of user profile Honda teaches and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space; wherein the second personality profile comprises a second distribution over a plurality of second character traits (Honda, para 0047 discloses personal or behavioral profile of users are composed of users’ plurality features (i.e. character traits) in multidimensional space   “feature quantity calculation section 22 generates a profile indicating features of a behavior (user profile) for each of the plurality of users by using behavioral data acquired by the behavioral data acquisition section 21. Each user profile includes a plurality of feature quantities. If a profile includes N feature quantities, the profile corresponds to positional coordinates of an N dimensional feature space.”; here the examiner interprets “a first distribution over a plurality of character traits in a multidimensional space” and “a second distribution over a plurality of second character traits” as a two different set of particularly selected character traits in N or multidimensional feature space), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the selection of personality profile for robots of Francis into deriving profile from user’s behavioral traits in multidimensional feature space of Honda to produce an expected result of generating device profiles based on user’s characteristics. The modification would be obvious because one of ordinary skill in the art would be motivated to assign profile to devices/robots which closely match user’s characteristics so that devices’ personalities are synchronous with users.

Regarding claim 2, Francis and Honda teach all the limitations of claim 1 and Francis further teaches wherein upon collecting the set of real-time data, a current device mood is determined, and wherein the current device mood is analyzed with the at least one of the first personality profile and the second personality profile(Francis, col 23: 1-5 discloses collecting real-time data via device sensors to process physical interaction to users figuring out user’s mood for the assigned personality  “a robot may receive inputs from a user through touch and associate the inputs with a personality, and/or also with an appropriate response by the robot. For example, if a user pats the robot on the head, the robot may determine that the user is pleased, and may respond appropriately”).

Regarding claim 3, Francis and Honda teach all the limitations of claim 1 and Francis further teaches sampling at least a second character trait from the second distribution(Francis, col 21: 59-62 disclose trying second character trait such as tone of voice, blood pressure etc. for mood determination  “the robot 902 may analyze characteristics of the user 908 including facial features, a tone of voice, a heart rate, blood pressure, to make a determination regarding an attitude or mood of the user 908”).

Regarding claim 4, Francis and Honda teach all the limitations of claim 3 and Francis further teaches further comprising: causing the device to execute at least a second physical interaction item, wherein the at least a second physical interaction item is executed with respect to the sampled at least a second character trait(Francis, col 21: 59-62 disclose trying second character trait such as tone of voice, blood pressure etc. for mood determination  “the robot 902 may analyze characteristics of the user 908 including facial features, a tone of voice, a heart rate, blood pressure, to make a determination regarding an attitude or mood of the user 908” and col 22: 1-5 further discloses interacting with user accordingly “the robot may raise its communication volume when interacting with an elderly person because past interactions with elderly person suggest that an elderly person may become frustrated or confused (based on the sensor data) when the elderly person cannot hear or understand spoken words from the robot”).

Regarding claim 5, Francis and Honda teach all the limitations of claim 4 and Francis further teaches wherein the at least a second physical interaction item is executed with respect to at least a second personality profile(Francis, col 17: 27-31 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality by the device/robot  and executing as second personality profile such as negotiating personality profile “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”).

Regarding claim 6, Francis and Honda teach all the limitations of claim 4 and Francis further teaches further comprising: collecting at least a second set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the at least a second set of real-time data is indicative of the user reaction to the execution of the at least a second physical interaction item(Francis, col 17: 27-31  disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality by the device/robot  “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”).

Regarding claim 10, Francis and Honda teach all the limitations of claim 6 and Francis further teaches wherein upon collecting the at least a second set of real- time data, an updated current device mood is determined, wherein the current device mood is analyzed with the at least a second personality profile(Francis, col 17: 27-31 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality by the device/robot  and executing as second personality profile such as negotiating personality profile “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”).

Regarding claim 11, Francis teaches A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising (Francis, col 12:  39-45 disclose non-transitory computer readable media for storing executable instructions “The computer readable medium may include non-transitory computer readable medium, for example, such as computer-readable media that stores data for short periods of time like register memory, processor cache and Random Access Memory (RAM)”): 
generating a first user profile that comprises at least a collection of a first set of parameters related to a user(Francis, col 16: 25-28 disclose that user first/default profile is being generated based on parameters such as user’s personality, lifestyle, preferences etc.  “A default user-profile may include a database with information corresponding to a user's personality, lifestyle, preferences, and/or predispositions.”); selecting a first personality profile for a device based on matching the first user profile to one of a plurality of clusters of user profiles (Francis, col 22: 39-47 discloses selecting a personality profile from a group of personality profiles such as male having age between 10-18 etc.  “In instances in which the specific user may not be identified or known by the robot, the robot estimate a gender, an age, of the user to identify or determine a category of the user. The robot may have access to a database indicating categories of users and corresponding characteristics of the users. For example, one category may include a young man, and characteristics of users in this category may include a male in the age between 10-18.”; further block 1008 for Fig. 10 & col 22: 54-58 disclose adopting a personality (a first personality profile) by the device based on the determined user personality “the method 1000 includes provide a personalized interaction or response to the user based on the determined information of the user. The robot may be configured to interact in a certain manner with certain individuals or categories of users.”), 
Wherein each of the clusters comprise a plurality of user profiles having a second set of parameters (Francis, col 22: 39-47 disclose clustering of personality profile can be based on second set of parameters such as gender, age etc.  “In instances in which the specific user may not be identified or known by the robot, the robot estimate a gender, an age, of the user to identify or determine a category of the user. The robot may have access to a database indicating categories of users and corresponding characteristics of the users. For example, one category may include a young man, and characteristics of users in this category may include a male in the age between 10-18.” ;), 
wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device (Francis, col 2: 57-60 disclose these same profiles can be assigned to other robots which suggest a profile which is being used now could have been assigned to another device previously “Thus, the robot personality may be cloned and readily transported, or stored for that matter. In a sense, this provides for a kind of teleportation capability for the robot.”), sampling at least one character trait from the first distribution; causing the device to execute at least a physical interaction item, wherein the at least a physical interaction item is executed with respect to the sampled at least one character traits(Francis, col 22: 1-6 discloses sampling or trying out a user personal traits (first set of character traits) and based on the response interacting with the user “the robot may raise its communication volume when interacting with an elderly person because past interactions with elderly person suggest that an elderly person may become frustrated or confused (based on the sensor data) when the elderly person cannot hear or understand spoken words from the robot”); 
collecting a set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the set of real-time data, when analyzed, is indicative of the user reaction to the executed at least a physical interaction item(Francis, col 23: 1-5 disclose collecting real-time data via device sensors to process physical interaction to users and accordingly figuring out user’s reaction to it  “a robot may receive inputs from a user through touch and associate the inputs with a personality, and/or also with an appropriate response by the robot. For example, if a user pats the robot on the head, the robot may determine that the user is pleased, and may respond appropriately”); 
determining, based on an analysis of the set of real-time data that is indicative of the user reaction, a second personality profile for the device (Francis, col 17: 27-30 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality (second personality profile) by the device/robot “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”), wherein the second personality profile replaces the first personality profile; and, updating the second personality to enable execution of at least one modified physical interaction item(Francis, col 17: 27-30 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality by the device/robot  “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”).
Francis teaches selection of personality profile for robots but he does not explicitly teach and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space; wherein the second personality profile comprises a second distribution over a plurality of second character traits,
However in the same field of endeavor of analyzing features or traits of user profile Honda teaches and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space; wherein the second personality profile comprises a second distribution over a plurality of second character traits (Honda, para 0047 discloses personal or behavioral profile of users are composed of users’ plurality features (i.e. character traits) in multidimensional space   “feature quantity calculation section 22 generates a profile indicating features of a behavior (user profile) for each of the plurality of users by using behavioral data acquired by the behavioral data acquisition section 21. Each user profile includes a plurality of feature quantities. If a profile includes N feature quantities, the profile corresponds to positional coordinates of an N dimensional feature space.”; here the examiner interprets “a first distribution over a plurality of character traits in a multidimensional space” and “a second distribution over a plurality of second character traits” as a two different set of particularly selected character traits in N or multidimensional feature space), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the selection of personality profile for robots of Francis into deriving profile from user’s behavioral traits in multidimensional feature space of Honda to produce an expected result of generating device profiles based on user’s characteristics. The modification would be obvious because one of ordinary skill in the art would be motivated to assign profile to devices/robots which closely match user’s characteristics so that devices’ personalities are synchronous with users.

Regarding claim 12, Francis teaches A system for adjusting a device personality profile, comprising: a processing circuitry; and  Page 23 of 34ITRB P1497 a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (Francis, col 12:  39-45 disclose a computing system with non-transitory computer readable media, processors etc. “The computer readable medium may include non-transitory computer readable medium, for example, such as computer-readable media that stores data for short periods of time like register memory, processor cache and Random Access Memory (RAM)”): 
generate a first user profile that comprises at least a collection of a first set of parameters related to a user (Francis, col 16: 25-28 disclose that user first/default profile is being generated based on parameters such as user’s personality, lifestyle, preferences etc.  “A default user-profile may include a database with information corresponding to a user's personality, lifestyle, preferences, and/or predispositions.”); select a first personality profile for a device based on matching the first user profile to one of a plurality of clusters of user profiles (Francis, col 22: 39-47 discloses selecting a personality profile from a group of personality profiles such as male having age between 10-18 etc.  “In instances in which the specific user may not be identified or known by the robot, the robot estimate a gender, an age, of the user to identify or determine a category of the user. The robot may have access to a database indicating categories of users and corresponding characteristics of the users. For example, one category may include a young man, and characteristics of users in this category may include a male in the age between 10-18.”; further block 1008 for Fig. 10 & col 22: 54-58 disclose adopting a personality (a first personality profile)  by the device based on the determined user personality “the method 1000 includes provide a personalized interaction or response to the user based on the determined information of the user. The robot may be configured to interact in a certain manner with certain individuals or categories of users.”), 
wherein each of the clusters comprise a plurality of user profiles having a second set of parameters (Francis, col 22: 39-47 disclose clustering of personality profile can be based on second set of parameters such as gender, age etc.  “In instances in which the specific user may not be identified or known by the robot, the robot estimate a gender, an age, of the user to identify or determine a category of the user. The robot may have access to a database indicating categories of users and corresponding characteristics of the users. For example, one category may include a young man, and characteristics of users in this category may include a male in the age between 10-18.”;), wherein each cluster of the plurality of clusters is previously associated with a unique personality profile of a device(Francis, col 2: 57-60 disclose these same profiles can be assigned to other robots which suggest a profile which is being used now could have been assigned to another device previously “Thus, the robot personality may be cloned and readily transported, or stored for that matter. In a sense, this provides for a kind of teleportation capability for the robot.”), 
sample at least one character trait from the first distribution; cause the device to execute at least a physical interaction item, wherein the at least a physical interaction item is executed with respect to the sampled at least one character traits(Francis, col 22: 1-6 discloses sampling or trying out a user personal traits (first set of character traits) and based on the response interacting with the user “the robot may raise its communication volume when interacting with an elderly person because past interactions with elderly person suggest that an elderly person may become frustrated or confused (based on the sensor data) when the elderly person cannot hear or understand spoken words from the robot”); collect a set of real-time data from the user from at least sensory information received from at least a sensor of the device, wherein the set of real-time data, when analyzed, is indicative of the user reaction to the executed at least a physical interaction item(Francis, col 23: 1-5 disclose collecting real-time data via device sensors to process physical interaction to users and accordingly figuring out user’s reaction to it  “a robot may receive inputs from a user through touch and associate the inputs with a personality, and/or also with an appropriate response by the robot. For example, if a user pats the robot on the head, the robot may determine that the user is pleased, and may respond appropriately”); determine, based on an analysis of the set of real-time data that is indicative of the user reaction, a second personality profile for the device(Francis, col 17: 27-30 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality (second personality profile) by the device/robot  “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”), 
wherein the second personality profile replaces the first personality profile; and, update the second personality to enable execution of at least one modified physical interaction item (Francis, col 17: 27-30 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality by the device/robot “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”).
Francis teaches selection of personality profile for robots but he does not explicitly teach and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space; 
wherein the second personality profile comprises a second distribution over a plurality of second character traits, 
However in the same field of endeavor of analyzing features or traits of user profile Honda teaches and wherein the first personality profile of the device comprises a first distribution over a plurality of character traits in a multidimensional space; wherein the second personality profile comprises a second distribution over a plurality of second character traits (Honda, para 0047 discloses personal or behavioral profile of users are composed of users’ plurality features (i.e. character traits) in multidimensional space   “feature quantity calculation section 22 generates a profile indicating features of a behavior (user profile) for each of the plurality of users by using behavioral data acquired by the behavioral data acquisition section 21. Each user profile includes a plurality of feature quantities. If a profile includes N feature quantities, the profile corresponds to positional coordinates of an N dimensional feature space.”; here the examiner interprets “a first distribution over a plurality of character traits in a multidimensional space” and “a second distribution over a plurality of second character traits” as a two different set of particularly selected character traits in N or multidimensional feature space), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the selection of personality profile for robots of Francis into deriving profile from user’s behavioral traits in multidimensional feature space of Honda to produce an expected result of generating device profiles based on user’s characteristics. The modification would be obvious because one of ordinary skill in the art would be motivated to assign profile to devices/robots which closely match user’s characteristics so that devices’ personalities are synchronous with users.

Regarding claim 13, dependent on rejected claim 12 and further analysis are similar to claim rejection 2 and are applicable to claim 13.

Regarding claim 14, dependent on rejected claim 12 and further analysis are similar to claim rejection 3 and are applicable to claim 13.

Regarding claim 15, dependent on rejected claim 14 and further analysis are similar to claim rejection 4 and are applicable to claim 15.

Regarding claim 16, dependent on rejected claim 15 and further analysis are similar to claim rejection 5 and are applicable to claim 16.

Regarding claim 17, dependent on rejected claim 16 and further analysis are similar to claim rejection 6 and are applicable to claim 17.

Regarding claim 21, dependent on rejected claim 17 and further analysis are similar to claim rejection 10 and are applicable to claim 21.
Claims 7-8 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Francis, Anthony et al (US Patent No. 8996429), hereafter, referred to as “Francis”, in view of Honda, Shinichi et al (PGPUB Document No. 20160026669), hereafter, referred to as “Honda”, in further view of Hande, Sayaji et al (PGPUB Document No. 20150278835), hereafter, referred to as “Hande”.

Regarding claim 7, Francis and Honda teach all the limitations of claim 6 and Francis further teaches further comprising: generating for each of the at least a second personality profile (Francis, col 17: 27-30 disclose by analyzing user’s real-time data such as location and accordingly adopting a new personality (second personality profile) by the device/robot  “a robot may utilize location services available on the user's cell phone and retrieve information corresponding to the user's location. From this, the robot may determine that the user is at a car dealership, and may then adopt the personality of a negotiator for a new car purchase.”).
But they don’t explicitly teach a corresponding user response quality score based on analysis of the at least a second set of real-time data.
However in the same field of endeavor of user response scoring Hande teaches a corresponding user response quality score based on analysis of the at least a second set of real-time data (Hande, para 0038 discloses scoring of user response   “In one or more embodiments, behavioral classification module 104 generates a response score 204 based on a user interaction”), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the analyzing of user response to real-time data of Francis and Honda into scoring of user’s response to interactions of Hande to produce an expected result of generating score for user’s response to robot’s behavior. The modification would be obvious because one of ordinary skill in the art would be motivated to configure the devices/robots to match with user’s behavior.

Regarding claim 8, Francis and Honda teach all the limitations of claim 7 and Francis further teaches further comprising: associating each of the at least a second personality profile with a corresponding user response quality score.
However in the same field of endeavor of user response scoring Hande teaches further comprising: associating each of the at least a second personality profile with a corresponding user response quality score (Hande, para 0038 discloses scoring of user response   “In one or more embodiments, behavioral classification module 104 generates a response score 204 based on a user interaction”; where Francis col 19: 16-25 teaches associating user response to personality profile “The user, who may be allergic to peanut-based foods, may eat the meal and have an allergic reaction.  The user may further scold the robot for cooking the meal with peanut oil. Scolding may be considered a negative feedback response where …… the robot may permanently modify information in the user-profile to include the user's allergic reaction to peanut and avoid anything to do with peanuts in the future”), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the analyzing of user response to real-time data for updating the personality profile of Francis, Honda and Hande into scored response of user’s interactions of Hande to produce an expected result of generating device profiles based on user’s response scoring. The modification would be obvious because one of ordinary skill in the art would be motivated to associated scored user responses for compiling personality profile so that desired amount of characteristics traits can be assigned to the devices/robots.

Regarding claim 18, dependent on rejected claim 17 and further analysis are similar to claim rejection 7 and are applicable to claim 18.

Regarding claim 19, dependent on rejected claim 18 and further analysis are similar to claim rejection 8 and are applicable to claim 19.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, Anthony et al (US Patent No. 8996429), hereafter, referred to as “Francis”, in view of Honda, Shinichi et al (PGPUB Document No. 20160026669), hereafter, referred to as “Honda”, in view of Hande, Sayaji et al (PGPUB Document No. 20150278835), hereafter, referred to as “Hande”, in further view of Jager, Willem  (US Patent No. 8996429), hereafter, referred to as “Jager”.

Regarding claim 9, Francis, Honda and Hande teach all the limitations of claim 8 but they don’t explicitly teach further comprising: determining a stabilized personality profile, wherein the stabilized personality profile is associated with a highest user response quality score.
However in the same field of endeavor of profile scoring Jager teaches further comprising: determining a stabilized personality profile, wherein the stabilized personality profile is associated with a highest user response quality score(Jager, claim 16 discloses identifying profile for a device based on highest score “identifying, by the mobile computing device, a stored profile of the plurality of stored profiles with the highest similarity score; identifying, by the mobile computing device, an action associated with the stored profile with the highest similarity score; and conducting, by the mobile computing device, the action associated with the stored profile.”; here the examiner interprets “the stabilized personality profile” as the profile having highest score ), 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the scored response of user’s interactions of Francis, Honda  and Hande into determining profile with highest score of Jager to produce an expected result of selecting the best matched profile for the device. The modification would be obvious because one of ordinary skill in the art would be motivated to assign the most closely matched profile to the devices/robots.

Regarding claim 20, dependent on rejected claim 19 and further analysis are similar to claim rejection 9 and are applicable to claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULLAH A DAUD/Examiner, Art Unit 2164    

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164